Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Action is responsive to the Applicant’s Amendment/Remarks filed on 05/23/2022.  In the Amendment, applicant amended claims 1-4 and 8-11.  As necessitated by the Amendment, Examiner hereby respectfully maintains 35 U.S.C § 101 rejections to claims 1-14 and maintains the objection to claims 1 and 14.

As to Arguments and Remarks filed in the Amendment, please see Examiner’s responses shown after Rejections - 35 U.S.C § 103.
Please note claims 1-14 are pending.

Information Disclosure Statement  
The information disclosure statement (IDS) filed on 05/17/2022 has been considered (see form-1449, MPEP 609).
Claim Objections
Claims 1 and 14 are objected to because of the following informalities: 
The word/phrase “CRUD” ought to spell out at least one time.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The Claim recites the language of “performing a CRUD function on data in accordance with a received data envelope and with respect to a database; storing a hash value on a block of a datachain, wherein the hash value indicates a location of the data in a permanent storage.”
Claim 1 recites the limitation of “performing a CRUD function on data in accordance with a received data envelope and with respect to a database”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is nothing in the claim element precludes the step from practically being performed in the mind.  For example, “performing” in the context of this claim encompasses the user manually presenting an action.  Also, Similarly, the limitation of storing a hash value on a block of a datachain, wherein the hash value indicates a location of the data in a permanent storage, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “storing” in the context of this claim encompasses the user manually recording information.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using one or more storage device to perform the performing and storing steps.  The processor in those steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of storing/edit files) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor the performing and storing steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 2 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 2 recites “the CRUB function is a create function, and the block is an initial block of the datachain”. The claim language provides only further create a function which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
	Claim 3 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 3 recites “the CRUD function is an update function…”. The claim language provides only further updating function which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 

Claim 4 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 4 recites “the CRUD function is a delete function…”. The claim language provides only further delete function which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 

Claim 5 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 5 recites “the CRUD function is a read function…”. The claim language provides only further read function which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 

Claim 6 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 6 recites “creating the database from the blockchain…”. The claim language provides only further creating the database which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 

Claim 7 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 7 recites “encrypting the data stored in the permanent…”. The claim language provides only further convert information which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Regarding claims 8-14: are essentially the same as claims 1-8 except that they set forth the claimed invention as a system rather than a method respectively and correspondingly, therefore are rejected under the same reasons set forth in rejections of claims 1-7. 
 
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US PGPUB 2019/0273610, hereinafter Fan), in view of Ramos et al. (US PGPUB 2020/0394322, hereinafter Ramos).
As per as claim 1, Fan discloses:
(Currently Amended) A data management method, comprising: 
 	performing a CRUD function on data in accordance with a received data envelope and with respect to a database (Fan, e.g., [0033-0035], “…management function…to the ledger as creates, updates, deletes and the like…”); and 
 	storing a hash value on a block of a datachain, wherein the hash value indicates a location of the data in a permanent storage (Fan, e.g.,  [0035-0040], “…store an immutable, sequenced record in blocks… include a state database which maintains a current state of the distributed ledger… transaction log which is structured as hash-linked blocks, and each block contains a sequence of N transactions where N is equal to or greater than… ledger represents the latest values for all keys that are included in the chain transaction log…”). 
	To make records clearer regarding to the language of “CRUD”  (create, read, update and delete) and “storing a hash value on a block of a datachain” (although as stated above Fan discloses the functional of the features  CRUD (see Fan, e.g., [0033-0035]).
	However, Ramos, in an analogous art, discloses “CRUD”  (create, read, update and delete), (Ramos, e.g., [0053-0054], “…   CRUD (Create, Read, Update, and Delete) operations may be enabled for a document entirely within an encrypted space…”)  and “storing a hash value on a block of a datachain” (Ramos, e.g., [0112-0116], “…store new data 662 which adds additional information to the hash-linked chain of blocks in the blockchain…” and further see [0143], “… new hash value…storage location, new metadata for the associated file…”. Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Ramos  and Fan to use for secure document sharing to archiving prevent data leakage in the existing system for providing a data processing service for sensitive data (Ramos, e.g., [002-0005]).
As per as claim 2, the combination of Ramos and Fan disclose:
The data management method of claim 1, wherein the CRUD function is a create function, and the block is an initial block on the datachain (Fan, e.g., [0033-0035], “…creates, updates, deletes and the like…include a blockchain…”) and (Ramos, e.g., [0053], “… CRUD (Create, Read, Update, and Delete) operations …”). 
As per as claim 3, the combination of Ramos and Fan disclose:
The data management method of claim 1, wherein the CRUD function is an update function, and the block is an additional block on the datachain (Fan, e.g., [0033-0035], “…creates, updates, deletes and the like…include a blockchain…”) and (Ramos, e.g., [0053], “… CRUD (Create, Read, Update, and Delete) operations …” and see fig. 6A). 
As per as claim 4, the combination of Ramos and Fan disclose:
The data management method of claim 1, wherein the CRUD function is a delete function, and the block is an additional block on the data chain and includes a delete indicator (Fan, e.g., [0033-0035], “…creates, updates, deletes and the like…include a blockchain…”) and (Ramos, e.g., [0040], transaction log, [0053], “… CRUD (Create, Read, Update, and Delete) operations …” and see fig. 6A, [0102-103]). 
As per as claim 5, the combination of Ramos and Fan disclose:
The data management method of claim 1, wherein the CRUD function is a read function, and the data is read from at least one of: the database and the permanent storage (Fan, e.g., [0035-0037], “database”). 
As per as claim 6, the combination of Ramos and Fan disclose:
The data management method of claim 1, further comprising: creating the database from the blockchain and the permanent storage (Fan, e.g., [0033-0035], “…creates, updates, deletes and the like…include a blockchain…”) and (Ramos, e.g., [0040], transaction log, [0053], “… CRUD (Create, Read, Update, and Delete) operations …” and see fig. 6A).
As per as claim 7, the combination of Ramos and Fan disclose:
The data management method of claim 1, further comprising: encrypting the data stored in the permanent storage, wherein the hash value is of the encrypted data (Ramos,  e.g., [0043-0044], “… the encryption in the blockchain provides security and builds trust…each end user may have its own ledger copy to access…”) and (Fan, e.g., [0042-0043], “…Data written to the blockchain can be public and can be encrypted and maintained as private…a hash and retrieves from the blockchain a hash associated with the data template created by use of a previously stored feature extractor. If the hashes of the hash identifier and the hash created from the stored identifier template data match, then the chaincode sends an authorization key to the requested service…”) and further see [0054-0055] and [0057], “…encrypted RID encrypted using the private key of the network node…”). 
Claims 8-14 are  essentially the same as claims 1-7 except that they set forth the claimed invention as a system rather a method, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 1-7.

Response to Arguments
	The Examiner respectfully reminds applicant of the broadest reasonable interpretation standard (See MPEP 2111), "During examination, the claims must be interpreted as broadly as their terms reasonably allow." In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) In Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005), the court further elaborated on the “broadest reasonable interpretation" standard and recognized that “The Patent and Trademark Office (“PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction."  Thus, when interpreting claims, the courts have held that Examiners should (1) interpret claim terms as broadly as their terms reasonably allows and (2) interpret claim phrases as broadly as their construction reasonably allows.
Applicant’s arguments filed 05/23/2022 with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection necessitated by applicant's amendment to the claims.  Applicant's newly amended features are taught implicitly, expressly, or impliedly by the prior art of record (See the new ground(s) of rejection set forth herein above). 

Issue I:  Applicant argued on pages 4-6 (Remarks/Argument) regarding to 101 rejection.
Response I:  After review and consideration, the examiner respectfully disagrees  and submits, this judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using one or more storage device to perform the performing and storing steps.  The processor in those steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of storing/edit files) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to  significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor the performing and storing steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
.
Issue II:  Applicant argued on page  4 (Remarks/Argument) regarding to the objection to claims 1 and 14.
Response II:  The examiner respectfully disagrees with applicant and maintains the objection to claims 1 and 14.  These claims recites the language of “CRUD” function; however, the examiner suggests Applicant to spell  and rewrite the claim language of “performing a CRUD (create, retrieve, update and delete) function on data in accordance with a received data envelope and with respect to a database). This word “CRUD” need to define by the claim.  MPEP 2173.05(a)(I) states that, “claim language may not be ‘ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claim invention.

The Examiner respectfully submits that, with respect to the totally newly amended subject matter, the Examiner respectfully cited proper paragraphs from cited reference to reject the claim in responsive to the newly amended, please refer to the corresponding section of the office action.

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to performing a CRUD (create, read, update and delete) function on data in accordance with a received data envelope and with respect to a database, and storing a hash value on a block of a blockchain which using a cryptographic blockchain replicating create-read-update-delete (CRUD) functionality in an enterprise IT environment.
a.	Mathew McClure (US PGPUB 2019/0372950, hereafter McClure); “Method for Block Authentication Using Embedded Virtual Machines” disclose “operation of the algorithm prevents a malicious entity from learning how to modify information in the block and from learning to how to evade detection of that modification by the authentication algorithm”.
McClure also teaches add block to data structure [0020], hash value [0020], [0023].
McClure further teaches “CRUD” (create, retrieve, update, delete operation [0053]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
If a reference indicated as being mailed on PTO-FORM 892 has not been enclosed in this action, please contact Lisa Craney whose telephone number is 571-272-3574 for faster service.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/Primary Examiner, Art Unit 2163